DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claim 1 has been canceled and claims 2-15 have been added; as a result claims 2-15 are currently pending in the present application with claims 2 and 9 being independent.
Specification
The disclosure is objected to because of the following informalities: There are various typographical errors throughout the disclosure – some of which are:
Page 2, last paragraph – “one should expect mort each day”
Page 4, last paragraph – “some impo1ia.nt versions”
Page 5, line 16 – “provide a low level of m1gmentation on a clear day”
Page 5, line 20 – “environmental conditions and states in th.at”
Page 6, line 2 – “responsive to user choices \vit!1 respect
Page 9, line 7 – “nature of objects being.. imaged as well as”
Page 9, line 8 – “environments in 1which the objects are found” 
Page 10, line 6 – “In systems of the art. the contribution”
Page 10, line 21 – “which comes h*cqucnHy”
Page 10, line 22 – “such as the one illustrated as Fig. I.”
Page 11, line 11 – “computer graphics process_ These two”
Page 11, line 16 -- “enhancemen1”
Page 12, line 1 – “encourage it to perfom1 in”
Page 12, line 2 – “the image is provided hy a”
Page 14, line 7 – “d1C Bay Bridge 44”
Page 20, line 15 –“the augmented ,..J,”
Page 20, line 16 – “object. :rvll Ft Ji”
Page 20, line 20 --“may stil. he very”
Page 21, line 10 – “no use to 1he user.”
Page 21, line 15 – “currently fr1ggy”
Page 21, line 18 – “flowchart 80 a11d flowchart 90”
Page 23, line 9 “to tJ1edetermined location of the device, [n step 93” 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not appear to provide antecedent basis for claims 4, 8, 11, and 15. The specification does not appear to mention that the imaging sources are combined together to form a dynamic multiplexed stream of data so that a user may observe combined video sources in a real time environment or comparing image sources with each other to enable fog cancellation.
Appropriate correction is required.
Drawings
The drawings are objected to because:
Fig. 11: Reference character 111 does not appear to be mentioned in the disclosure
Fig. 11: Page 25, lines 4 and 5 sets forth that step 117 is both related to the local light level and local weather conditions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 
Claim Objections
Claim(s) 2 and 9 is/are objected to because of the following informalities:  
It would appear that claim 2 should recite “is able to discern each of said images; and
an image memory including known geographic associated images suitable for comparison to images produced by each of said image collection devices, 
It would appear that claim 9 should recite “is able to discern each of said images; and
an image memory including known geographic associated images suitable for comparison to images produced by each of said image collection devices, 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “[a]n imaging systema arranged to form compound images from at least two images sourcesb, wherein one of said images sources is an electronic camera containing a lens and wherein each of other said images sources contains either a camera or other image collection devicec; a microprocessor controlled image processor capable of superimposing images produced by each of said image sources so that a user of said imaging system is able to visually observe each of said images produced by each of said image sources simultaneously and is able to discern each of said imagesd ,an image memory including known geographic associated images suitable for comparison to images produced by each of said image collection devicese; and wherein an augmented reality image is produced by combining various features of each of said image sources in response to said stored geographic associated imagesf.
It is unclear as to what constitutes the preamble in the claim. As currently constructed, it is unclear as to if the microprocessor and image memory are part of the imaging system. It is also clear when looked at as a whole, at which points the images are combined – the first limitation says the imaging system is arranged to form compound images, the second limitation has a microprocessor capable of superimposing images (which arguably does not require the superimposition) and the last limitation calls for producing an AR image by combining features of the image sources. So at a minimum are two images produced – a compound image of the different image sources, similar to an HDR or a fusion image and an AR image? The examiner respectfully requests the applicant clarify the scope of the claimed language.  
It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the imaging system is arranged to form compound images from at least two image sources (as opposed to the imaging system forming compound images). Is there a special arrangement of the system that forms compound images?  The examiner respectfully requests the applicant clarify the scope of the claimed language. 
It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the system works with more than two image sources, both of which can be cameras.  The illustrations throughout the corresponding disclosure appear to illustrate overlaying an augmented reality/graphic onto an a camera image. The illustrative examples provided in the disclosure do not appear to demonstrate a system having for example three image sources – such as two cameras and a graphical element being overlaid thereon or a camera and graphical elements from two different image sources being superimposed thereon.  The examiner respectfully requests the applicant clarify the scope of at least two image sources…one of which is an electronic camera and the others are either a camera or other image collection device.
It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the user is able to visually observe each image..simultaneously when they are superimposed. As an example, if the two image sources are cameras, taking an image of the environment, then it becomes unclear as to how the user discerns each image simultaneously once they are superimposed. As another example, if one of the image sources is a camera and the other is a server containing images, then it is unclear as to how the user discerns each image simultaneously once they are superimposed.  It would seem from the corresponding disclosure, that at least one of the images should 
It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the memory includes known geographic associated images and b) what makes the images suitable for comparison to images produced by the collection devices (is it on the basis that the images have similar features - such as comparing two images to determine the location of the image that was taken? Is it on the basis that both images are known to be at the same location, so the images are compared to see if any features are identifiable?) or how the image collection devices produce images (e.g., if the image collection device is a server containing images – then how does the server produce the image? The corresponding disclosure appears to be silent regarding these issues – the examiner respectively requests the applicant clarify the scope of the aforementioned limitation.
It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the combining is done in response to the stored geographical images – is the combining done as long as known geographic images are in memory, are the known images used to combine the images, etc. and b) how combining various features in response to stored graphical images produces an augmented reality image. For instance, if the two image sources are cameras and the known geographic image is an image, then one has three images. The last limitation would seem to imply that combining features of 
Claim 9 recites a substantially similar limitation as to that of claim 2 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 2.
Claims depending thereon do not cure the noted deficiency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth for the claims from which they depend.
Claim 3 recites “wherein each of said cameras contains a white balance circuit to enable consistent brightness characteristics between each of said image sources.”  It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) if each of said cameras relates to the at least one camera from claim 2 and b) how the white balance circuit in each of said cameras enables consistent brightness characteristics between each of said image sources. Are the white balanced circuits synchronized between the cameras?  Does the consistent brightness characteristic arise from the fact there is a white balance circuit in each camera? If an image source other than a camera is present, such as a server, how does the cameras having a white balance circuit enable consistent brightness between the camera image and the image stored in the server? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.

Claim 4 recites “wherein each of said imaging sources are combined together to form a dynamic multiplexed stream of data so that a user may observe combined video sources in a real time environment. It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the image sources are combined together to form a dynamic multiplexed stream of data so that the user may observe combined video sources. Are the image sources combinable – such as putting a lens in front of a camera? Are the images from the image sources combined – and if so, how are they combined?  In addition, is the user set forth in claim 4 a different user or the same user as that which was set forth in claim 2. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
Claim 11 recites a substantially similar limitation as to that of claim 4 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 4.
Claim 5 recites “wherein any of said imaging sources is combined together with computer-generated graphics to illustrate various features referenced by said stored geographic associated images.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how claim 5 relates to claim 2, since in claim 2, features of various images were combined to produce an AR image and in claim 5 computer graphics are being added to one or more of said image sources to illustrate geographic associated images.  It is assumed that by geographic associated images, that the applicant means, e.g., the Golden Gate Bridge 22 or Eiffel Tower as illustrated in the figures. Are the computer generated graphics added before the combination step? As set forth in the rejection of claim 2 it is unclear as to how 
Claim 12 recites a substantially similar limitation as to that of claim 5 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 5.
Claim 6 recites “wherein any of said imaging sources are compared with one another to ascertain which images are closer in proximity and which images are in further proximity so that more distant images may be displayed in a logical manner to a user of said imaging system.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the images are compared to each other to determine which images are closer in proximate and which images are also in further proximity. In addition, it would seem that applicant meant to claim farther in proximity as opposed to further proximity and that the claim essentially sorts the images according to distance from some point.  It is unclear as to what the comparison point being utilized to determine those closer/farther in proximity (is it the user, a designated point of interest, etc). Furthermore, it is unclear as to how determining those closer in proximity and those farther in proximity allow more distant images to be displayed in a logical manner – what is meant by logical manner?  The examiner respectfully requests the applicant clarify the scope of the aforementioned claimed limitation.
Claim 13 recites a substantially similar limitation as to that of claim 6 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 6.
Claim 7 recites “wherein any of said imaging sources are compared with one another to ascertain which images are closer in proximity and which images are in further proximity 
Claim 14 recites a substantially similar limitation as to that of claim 7 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 7.
Claim 8 recites “wherein any of said imaging sources are compared with one another to enable fog cancellation.” It is not immediately clear given the claim language itself or when interpreted in light of the corresponding disclosure how the image sources are compared to each other to enable fog cancelation. For instance, if the two image sources were cameras, how would comparing the two cameras enable fog cancelation? The originally filed disclosure sets forth with respect to weather detection that the system can determine 
Claim 15 recites a substantially similar limitation as to that of claim 8 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2013/0321628 to Eng teaches that the use of multiple cameras allows the vision system to gather several different perspectives of the same image so that they can be stitched, blended, and/or otherwise combined in much the same manner as used by human eyes, see paragraph 11. Objects in the combined image can be outlined/highlighted, see for instance, paragraph 25. Objects further away may be colored green, while closer objects may be colored orange, red, or some other color, see for instance, paragraph 21. 
US Patent 5,625,765 to Ellenby et al. teaches Vision Systems including Devices and Methods for Combining Images for Extended Magnification Schemes. Ellenby further teaches that if the position and attitude of an optical system are known, then it can be determined that is pointed at the Eiffel Tower in Paris..knowing this, a model of the Eifel tower could be presented with simultaneously with an optically acquired image to form a composite image, see column 6, lines 56-67 and fig. 3. The computer can easily generate an outline model having the proper perspective of the object see for instance, column 8, lines 5-30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613